t c memo united_states tax_court regan d and susan a reedy petitioners v commissioner of internal revenue respondent docket no filed date regan d and susan a reedy pro sese aaron d gregory for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion to impose sanctions respondent’s motion we shall grant respondent’s motion background petitioners resided in christiansburg virginia at the time they filed the petition in this case in the petition petitioners allege error in respondent’s determinations in the notice_of_deficiency for petitioners’ taxable_year notice that there is a deficiency of dollar_figure in petitioners’ federal_income_tax tax that petitioners have capital_gain of dollar_figure and that peti- tioners are liable for an addition_to_tax of dollar_figure under sec_6651 f for fraudulent_failure_to_file a tax_return in paragraph of the answer respondent affirmatively alleged the following with respect to respondent’s determination in the notice that petitioners are liable for an addition_to_tax under sec_6651 a during the year petitioners were married to each other and were engaged in the operation of a business known as reedy’s paint and body supplies inc the corporation the petitioners owned the corpo- ration as the sole-shareholders b during the year the corporation was liquidated the net_proceeds from the sale of the corporation’s assets equaled approximately dollar_figure 1as a result of respondent’s determination to increase petitioners’ capital_gain for their taxable_year respondent determined to reduce the amount of the personal exemptions that petitioners claimed in the tax_return for that year that the internal_revenue_service received from petitioners in date 2all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 3in the notice respondent determined in the alterna- tive to respondent’s determination under sec_6651 that petitioners are liable for an addition_to_tax under sec_6651 all of the net_proceeds were received by the petition- ers in the year c upon receiving the net_proceeds from the sale of the corporation the petitioners transferred approx- imately dollar_figure to an offshore_trust tax_avoidance scheme known as anderson ark and associates anderson ark anderson ark was based in costa rica and in- volved the use of offshore credit cards and bank ac- counts d the petitioners failed to file a timely income_tax return for the year and subsequent years eventually in date the petitioners submitted a delinquent_return for the year after several attempts by respondent’s compliance office including the issuance of summonses to secure a delinquent_return and or to obtain relevant information regarding the unfiled return for the year the delinquent year income_tax return provided by the petitioners did not report the proceeds from the liquidation of the corporation as income which fact was acknowledged by the petitioners’ representative at the time the delin- quent return was filed e petitioners filed their federal_income_tax returns prior to the year and were aware of their obligation to timely file a correct federal_income_tax return for the year f petitioners’ failure to timely file their return for the tax_year was fraudulent and not due to reasonable_cause g petitioners are liable for the fraudulent_failure_to_file penalty pursuant to sec_6651 for the taxable_year in petitioners’ reply petitioners alleged the following with respect to respondent’s affirmative allegations in paragraph of the answer regarding respondent’s determination that peti- tioners are liable for an addition_to_tax under sec_6651 petitioners admit the allegation in paragraph 7a of the answer petitioners admit the allegation in paragraph 7b of the answer as to the allegations in paragraph 7c of the answer petitioners admit that they transferred money to keith anderson of anderson ark associates but specifically deny that such transfer was part of an offshore_trust tax_avoidance scheme petitioners allege that anderson ark represented the transaction as a perfectly legal investment program petitioners did not set out to avoid taxes they set out to invest money petitioners admit the allegations in paragraph 7d of the answer insofar as it alleges that petitioners failed to file a timely federal_income_tax return and that filing the return was in response to irs pressure to file petitioners expressly deny that they knew or believed that the proceeds of the liquidated corporation were taxable at any level petitioners did not believe they had any duty to file a return or that they had a tax_liability in connection with the pro- ceeds of the liquidation petitioners deny the allegation in paragraph 7e of the answer insofar as it alleges that petitioners knew they had a duty to file a federal_income_tax return for the year petitioners deny the allegation in paragraph 7f of the answer petitioners deny the allegation in paragraph 7g of the answer after this case was calendared for trial at the court’s trial session beginning on date in st paul minnesota st paul trial session respondent filed with the court and served on petitioners the following requests for admission in the year petitioners were the sole shareholders of an s_corporation sometimes referred to as reedy’s paint and body inc hereinafter the corporation during the year petitioners received dollar_figure from the sale of the assets of the corpora- tion petitioners made no loans to the corporation in the year petitioners made no loans to the corporation in the year petitioners have no records of loans made by petitioners to the corporation during any year petitioners have no records of capital contri- butions made by petitioners to the corporation during any year petitioners’ federal_income_tax return for the year was due on date petitioners did not request or receive an extension of time in which to file their federal_income_tax return for the year petitioners submitted their federal_income_tax return for the year to the internal revenue ser- vice on date petitioners did not file with the court and did not serve on respondent a response to respondent’s requests for admission accordingly each matter set forth in respondent’s requests for admission is deemed admitted pursuant to rule c after this case was calendared for trial at the st paul trial session respondent filed a motion to compel answers to interrogatories and responses to requests for production of documents the court issued an order dated date date order in which it granted that motion in that order the court ordered that petitioners shall on or before date produce to counsel for respondent those documents requested in respondent’s request for production of documents served on petitioners on date and serve on counsel for respondent answers to each of the interrogatories served on petitioners on decem- ber in the date order the court indicated that in the event petitioners do not fully comply with the provisions of this order this court may be inclined to impose sanctions pursuant to tax_court rule which may include dismissal of this case and entry of a decision against petitioners about three months after the notice setting this case for trial at the st paul trial session was served on petitioners petitioners’ counsel of record filed a motion for leave to withdraw in that motion petitioners’ counsel of record repre- sented in pertinent part as follows the petitioners have clearly expressed to the undersigned that they no longer wish to have the under- signed represent them in this matter the petitioners have already contacted the respondent’s counsel directly in order to discuss the case with respondent’s counsel petitioner has advised respondent’s counsel by fax letter dated date that respondent may deal directly with the petitioners in this matter based upon the clear wishes of the petition- ers this court should permit the withdrawal of counsel under rule c tax_court rules_of_practice the court granted the motion for leave to withdraw about a month thereafter respondent filed a motion for continuance of trial and a motion to change place of trial in respondent’s motion for continuance of trial respondent repre- sented in pertinent part as follows petitioners in this case reside in christiansburg virginia until date petitioners had been represented by mr pilla who was located in st paul petitioners are now acting pro_se on date petitioner regan reedy contacted the undersigned and stated he had just been released from the hospital mr reedy asked if his case could be transferred to an office closer to his residence he indicated that richmond va was accept- able concurrent with the filing of this motion respondent is submitting a motion to change place of trial to richmond virginia in respondent’s motion to change place of trial respondent represented in pertinent part as follows concurrent with the filing of this motion respondent has submitted a motion to continue the trial of this case this case has not previously been con- tinued until date petitioners had been represented by mr pilla who was located in st paul petitioners are now acting pro_se on date petitioner regan reedy contacted the undersigned and stated he had just been released from the hospital mr reedy asked if his case could be transferred to an office closer to his residence he indicated that richmond va was accept- able petitioners in this matter reside in christiansburg virginia respondent believes that the books_and_records pertinent to this case including petitioners’ books_and_records and the records of the related corporation are primarily located in virginia the pertinent witnesses in this matter appear to reside in or around richmond virginia including the following a petitioners b the revenue_agent that conducted the examination c the purchaser of petitioner’s business during the year at issue d the preparer of petitioners’ income_tax return for the year at issue as well as the return of the related corporation the court granted respondent’s motion for continuance of trial and respondent’s motion to change place of trial on date respondent filed a motion to impose sanctions in that motion respondent asked the court to impose sanctions on petitioners under rule c for their failure to comply with the court’s date order the court issued to petitioners a notice of the filing of respondent’s motion for sanctions in that notice the court ordered that any objection by petitioners to that motion be filed by date on date petitioners filed an objection to respondent’s motion for sanctions that objection contained statements contentions and or arguments that the court finds to be frivolous and groundless after having received petitioners’ objection to respondent’s motion for sanctions the court issued an order to show cause dated date order to show cause in that order the court ordered that petitioners on or before date shall show cause if any in writing why this case should not be dismissed and a decision entered against petitioners due to their failure to comply with the court’s order dated date petitioners filed a response to the order to show cause that response contained statements contentions and or arguments that the court found in an order dated date date order to be frivolous and groundless in the date order the court reminded petitioners about sec_6673 and informed them that in the event that petitioners continue to advance frivolous and or groundless statements contentions and or arguments the court will impose a penalty not in excess of dollar_figure on petitioners under sec_6673 on date petitioners submitted to the court various documents that in an order dated date janu- ary order the court had filed as petitioners’ supple- ment to petitioners’ response to the order to show cause that supplement contained statements contentions and or arguments that the court found in the date order to be frivo- lous and groundless in that order the court again reminded petitioners about sec_6673 and the consequences de- scribed in the court’s date order in the event that petitioners continued to advance frivolous and or groundless statements contentions and or arguments in this case on date respondent filed a reply to petitioners’ response to the order to show cause on date petitioners submitted to the court various documents that in an order dated date date order the court had filed as petitioners’ reply to respondent’s reply to petitioners’ response to the order to show cause that reply of petitioners contained statements contentions and or arguments that the court found in the date order to be frivolous and groundless in that order the court again re- minded petitioners about sec_6673 and the consequences described in the court’s date order and the court’s date order from their continuing to advance frivolous and or groundless statements contentions and or arguments in this case discussion where a party fails to obey an order of the court with respect to inter alia rule relating to interrogatories and rule relating to the production of documents and things the court may make such orders as to the failure that are just including an order striking out pleadings or parts thereof or dismissing the case or any part thereof or rendering a judgment by default against the disobedient party rule c in objecting to respondent’s motion for sanctions petition- ers advanced statements contentions and or arguments that the court found to be frivolous and groundless in petitioners’ response to the court’s order to show cause petitioners contin- ued to advance frivolous and groundless statements contentions and or arguments in petitioners’ supplement to petitioners’ response to the order to show cause petitioners persisted in advancing statements contentions and or arguments that the court found to be frivolous and groundless in petitioners’ reply to respondent’s reply to petitioners’ response to the order to show cause petitioners continued to advance statements contentions and or arguments that the court found to be frivo- lous and groundless petitioners have willfully disobeyed the court’s date order they have persisted in advancing frivolous and groundless statements contentions and or arguments as their response to whether the court should impose sanctions on them under rule c for their failure to obey that order petitioners’ failure to comply with the court’s date order has operated to prejudice substantially respondent’s ability to proceed to gather evidence in support of respondent’s determinations in the notice including respondent’s deter- mination that petitioners are liable for an addition_to_tax under sec_6651 for fraudulent_failure_to_file their tax_return for their taxable_year the court has the authority under rule c to order dismissal of the petition and thereby to grant judgment for respondent with respect to the deficiency determined for peti- tioners’ taxable_year the court also has the authority under rule c to enter a judgment by default for respon- dent with respect to the addition_to_tax under sec_6651 determined for that year see 79_tc_132 affd per curiam on another ground 703_f2d_1063 8th cir with respect to the addition_to_tax under sec_6651 on which respondent has the burden_of_proof by clear_and_convincing evidence see sec_7454 rule b 102_tc_632 the entry of a default judgment as a sanction under rule c has the effect of deeming admitted all of respondent’s factual and conclusory allegations relating to sec_6651 that are set forth in the answer see rechtzigel v commissioner supra pincite facts alleged by respondent in the answer are deemed to be true and judgment for respondent is proper if the facts deemed to be true are sufficient to show that petitioners fraudulently failed to file their tax_return for their taxable_year see id we have examined the affirmative allegations in paragraph of respondent’s answer4 and find them to be sufficient to show that petitioners fraudulently failed to file a tax_return for their taxable_year by refusing to comply with the court’s date order requiring petitioners to comply with respondent’s discovery requests petitioners have prevented this case from proceeding to the stage at which it is ready for trial the court is dismissing the petition and thereby granting judgment for respondent with respect to the deficiency determined for peti- tioners’ taxable_year and granting a judgment by default for respondent with respect to the addition_to_tax under sec_6651 determined for that year as sanctions under rule c for petitioners’ willful flaunting of the court’s date order which has hampered respondent’s ability to develop this case see id pincite 4we have also considered the matters set forth in respon- dent’s requests for admission that are deemed admitted pursuant to rule c 5although we have the authority under rule c to strike petitioners’ reply that act would be meaningless that is because the absence of a reply has the effect under rule c of a denial of the affirmative allegations in the answer which is essentially what petitioners’ reply achieved the necessary effect of defaulting petitioners is to deem admitted the affirma- tive allegations in paragraph of the answer regardless of petitioners’ denial the sanction under rule c in effect converts the denial in petitioners’ reply into an admission see 79_tc_132 ndollar_figure affd per curiam on another ground 703_f2d_1063 8th cir the court turns now sua sponte to sec_6673 a provision that the court brought to petitioners’ attention on several occasions sec_6673 authorizes the court to impose a penalty in favor of the united_states in an amount not to exceed dollar_figure inter alia whenever it appears that a tax- payer’s position in a proceeding is frivolous and or groundless or that the taxpayer institutes or maintains the proceeding in the court primarily for delay despite repeated admonitions to petitioners that the court would impose a penalty on them under sec_6673 if they continued to advance frivolous and or groundless statements contentions and arguments they persisted in doing so on the record before us we find that petitioners’ position in this case is frivolous and groundless and that petitioners instituted and maintained this case primarily for delay accord- ingly we shall impose a dollar_figure penalty on petitioners under sec_6673 we have considered all of petitioners’ statements conten- tions and or arguments that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an appropriate order and decision will be entered
